Exhibit 10.26

EXECUTION VERSION

Dated May 23, 2007

DANAHER EUROPEAN FINANCE S.A.

as Issuer

DANAHER EUROPEAN FINANCE COMPANY EHF

as Issuer

DANAHER CORPORATION

as Guarantor and Issuer

and

DEUTSCHE BANK AG, LONDON BRANCH

as Issuing and Paying Agent

SECOND AMENDED & RESTATED ISSUING AND PAYING AGENCY

AGREEMENT

relating to a U.S.$ 2,200,000,000

EURO-COMMERCIAL PAPER PROGRAMME



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

        PAGE 1.   

INTERPRETATION

   2 2.   

APPOINTMENT OF THE AGENTS

   5 3.   

THE NOTES

   5 4.   

ISSUE OF NOTES

   6 5.   

PAYMENTS

   9 6.   

ISSUE OF REPLACEMENT NOTES

   11 7.   

CANCELLATION, DESTRUCTION, RECORDS AND SAFEKEEPING

   12 8.   

APPOINTMENT AND DUTIES OF THE CALCULATION AGENT

   13 9.   

FEES AND EXPENSES

   13 10.   

INDEMNITY

   14 11.   

LIMITATION OF LIABILITY

   14 12.   

TERMS OF APPOINTMENT

   14 13.   

CHANGES IN AGENT

   16 14.   

ADDITION OF NEW ISSUER

   18 15.   

MODIFICATION

   18 16.   

COUNTERPARTS

   18 17.   

SEVERABILITY

   18 18.   

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

   19 19.   

GOVERNING LAW, SUBMISSION TO JURISDICTION AND AGENT FOR SERVICE OF PROCESS

   19 20.   

NOTICES

   19



--------------------------------------------------------------------------------

THIS SECOND AMENDED & RESTATED ISSUING AND PAYING AGENCY AGREEMENT is made on
May 23, 2007:

AMONG:

 

(1) DANAHER EUROPEAN FINANCE S.A., a société anonyme formed under the laws of
Luxembourg, having its registered seat at 23, avenue Monterey, L-2086
Luxembourg, (the “Luxembourg Issuer”);

 

(2) DANAHER EUROPEAN FINANCE COMPANY EHF, a private limited company formed under
the laws of Iceland, having its domicile at Storhofdi 23, Reykjavik 110, Iceland
(the “Icelandic Issuer”);

 

(3) DANAHER CORPORATION, a Delaware corporation, having its principal offices
located at 2099 Pennsylvania Avenue, N.W., 12th Floor, Washington, D.C. 20006 as

 

  (a) “Guarantor” in relation to Notes (as defined below) issued by the
Icelandic Issuer or the Luxembourg Issuer; and

 

  (b) “U.S. Issuer” in relation to Notes issued directly by Danaher Corporation,
which do not benefit from the Guarantee (as defined below)

 

(4) DEUTSCHE BANK AG, LONDON BRANCH, having its registered office at Winchester
House, 1 Great Winchester Street, London EC2N 2DB (the “Issuing and Paying
Agent” which term shall include any other issuing and paying agent appointed by
the Issuers on the terms hereof).

WHEREAS

 

(A) The Luxembourg Issuer established a programme (the “Programme”) for the
issuance of euro-commercial paper by it in connection with which it has entered
into a

 

  (i) dealer agreement (as amended, supplemented and/or restated from time to
time, the “Dealer Agreement”) dated May 8, 2006 and made among the Luxembourg
Issuer, the Guarantor and the dealers from time to time party thereto pursuant
to which the Luxembourg Issuer may from time to time issue Notes; and

 

  (ii) issuing and paying agency agreement (the “Original Issuing and Paying
Agency Agreement”) dated May 8, 2006 and made among the Luxembourg Issuer, the
Guarantor, and the Issuing and Paying Agent.

 

(B) The Icelandic Issuer, in a letter dated August 14, 2006, was nominated and
became bound by the terms of the Dealer Agreement in order to issue Notes under
the Programme, and in connection therewith entered into an amended and restated
issuing and paying agency agreement (the “Amended and Restated Issuing and
Paying Agency Agreement”) dated September 1, 2006 and made among the Luxembourg
Issuer, the Icelandic Issuer, the Guarantor, and the Issuing and Paying Agent.

 

- 1 -



--------------------------------------------------------------------------------

(C) The parties to the Dealer Agreement and the U.S. Issuer entered into an
amended and restated dealer agreement (as further amended, supplemented and/or
restated from time to time, the “Amended and Restated Dealer Agreement”) dated
the date hereof and made among the U.S. Issuer, the Luxembourg Issuer, the
Icelandic Issuer, the Guarantor and dealers from time to time party thereto
(together, the “Dealers” and each a “Dealer”) pursuant to which the U.S. Issuer,
the Luxembourg Issuer and the Icelandic Issuer, may from time to time issue
Notes.

 

(D) The Guarantor has authorised the giving of a guarantee solely in relation to
the Notes issued by the Luxembourg Issuer and the Icelandic Issuer and not in
relation to Notes issued by the U.S. Issuer (the “Guarantee”).

 

(E) The parties hereto wish to amend and restate the Amended and Restated
Issuing and Paying Agency Agreement as provided in this Agreement.

 

(F) References to the obligations of the Guarantor throughout this Second
Amended & Restated Issuing and Paying Agency Agreement, specifically including
references in Clauses 5, 9, 10, 12 and 13 to joint and several liability of the
Guarantor, shall not be applicable where the Issuer is the U.S. Issuer.

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions Capitalised terms used in this Agreement but not defined in this
Agreement shall, unless the context requires otherwise, have the meanings given
to them in the Amended and Restated Dealer Agreement and the following terms
shall have the following meanings:

“Agent” means the Issuing and Paying Agent and any successor or additional agent
appointed by the Issuers and/or the Guarantor in accordance with Clause 13
(Changes in Agent);

“Business Day” means, except where the context requires otherwise, a day (other
than a Saturday or Sunday) on which:

 

  (i) in relation to an issue in euro, commercial banks are open for business in
the place where the specified office of the Issuing and Paying Agent is located
and which is a TARGET Business Day (as defined below), provided that if the
Issuing and Paying Agent determines with the agreement of the Issuers and the
Guarantor that the market practice in respect of euro denominated
internationally offered securities is different from that specified above, the
above shall be deemed to be amended so as to comply with such market practice
and the Issuing and Paying Agent shall procure that a notice of such amendment
is published not less than 15 days prior to the date on which any payment in
euro falls due to be made in such manner as the Issuing and Paying Agent may
determine; or

 

  (ii) in relation to an issue in a currency other than euro, commercial banks
are open for business in the place where the specified office of the Issuing and
Paying Agent is located and (if payment is to be made in a Specified Currency on
that day under this Agreement) in the principal financial centre of that
Specified Currency; and

 

- 2 -



--------------------------------------------------------------------------------

  (b) Euroclear and Clearstream, Luxembourg are in operation.

“Clearstream, Luxembourg” means Clearstream Banking, société anonyme, having its
registered office in L-1855 Luxembourg, 42, avenue J.F. Kennedy, registered in
the trade register of Luxembourg under number B 9.248 or any successor thereto;

“Common Depositary” means, in relation to any Notes, a depositary common to
Euroclear and Clearstream, Luxembourg;

“Conditions” means in respect of the Notes the terms and conditions applicable
thereto;

“Deed of Covenant” means (i) in the case of the Luxembourg Issuer, the deed of
covenant, dated as of May 8, 2006, executed by the Luxembourg Issuer in respect
of Global Notes issued pursuant to this Agreement, as such deed may be amended
or supplemented from time to time; (ii) in the case of the Icelandic Issuer, the
deed of covenant dated as of September 1, 2006, executed by the Icelandic Issuer
in respect of Global Notes issued pursuant to this Agreement, as such deed may
be amended or supplemented from time to time; and (iii) in the case of the U.S.
Issuer, the deed of covenant dated as of the date hereof , executed by the U.S.
Issuer in respect to Global Notes issued pursuant to this Agreement, as such
deed may be amended or supplemented from time to time;

“Definitive Note” means a security printed definitive Note in bearer form, and
otherwise in a form to be agreed upon from time to time by the relevant Issuer
and relevant Dealer;

“Euro” and “€” means the single currency introduced at the start of the third
stage of European Economic and Monetary Union pursuant to the Treaty
establishing the European Community, as amended; and “Euro Note” means a Note
denominated in Euros;

“Euroclear” means Euroclear Bank S.A./N.V. as operator of the Euroclear system
or any successor thereto;

“Euroclear France” means Euroclear France S.A. as operator of the Euroclear
France clearing system or any successor thereto;

“Global Note” means a Note in global form, representing an issue of promissory
notes of a like maturity which may be issued by an Issuer or the Guarantor from
time to time pursuant to this Agreement substantially in the form set out in
Schedule A;

“GPR” means the Global Programme Reporting System, a secure internet based
reporting/confirmation system offered by Deutsche Bank AG, London Branch to its
debt programme clients or any successor system offered by Deutsche Bank AG,
London Branch;

“Issue Date” means a date on which a Note is, or is to be, issued hereunder as
may be agreed by the relevant Issuer or the Guarantor and the relevant Dealer;

“Issuers” mean, collectively, the Luxembourg Issuer, the Icelandic Issuer, and
the U.S. Issuer;

 

- 3 -



--------------------------------------------------------------------------------

“Issuer” means, individually, the Luxembourg Issuer, the Icelandic Issuer, and
the U.S. Issuer;

“local time” means, in relation to any payment, the time in the city in which
the Issuing and Paying Agent or the relevant branch or office thereof is
located;

“Luxembourg Business Day” means any day (other than a Saturday or Sunday) on
which commercial banks are open for business in Luxembourg;

“Maximum Amount” means US$2,200,000,000 or the equivalent amount denominated in
any currency other than U.S. dollars when taken together with the principal
amount outstanding from time to time under the Guarantor’s U.S. commercial paper
program, as may be increased from time to time pursuant to the Amended and
Restated Dealer Agreement;

“Maturity Date” means, in relation to any Note, the date of the maturity of that
Note in accordance with its terms;

“Note” means a commercial paper note issued by the relevant Issuer or the
Guarantor and purchased or to be purchased by a Dealer under the Amended and
Restated Dealer Agreement, in definitive or global form, substantially in the
relevant form scheduled hereto or such other form as may be agreed from time to
time among the Issuers, the Guarantor and the Issuing and Paying Agent and,
unless the context otherwise requires, includes the commercial paper notes
represented by the Global Notes;

“specified office” means, in relation to any Agent, the office specified against
its name on the signature page hereof or, in the case of an Agent not originally
party hereto, specified in its terms of appointment or such other office in the
same city or town as such Agent may specify by notice to the Issuers, the
Guarantor and the other parties hereto in accordance with Clause 13.8;

“Sterling” and “£” denote the lawful currency of the United Kingdom; and
“Sterling Note” means a Note denominated in Sterling;

“TARGET Business Day” means a day on which the Trans–European Automated
Real-time Gross Settlement Express Transfer (TARGET) System, or any successor
thereto, is open; and

“Yen” and “¥” denote the lawful currency of Japan; and “Yen Note” means a note
denominated in Yen.

 

1.2 Headings Headings shall be ignored in construing this Agreement.

 

1.3 Contracts References in this Agreement to this Agreement or any other
document are to this Agreement or those documents as amended, supplemented or
replaced from time to time in relation to the Programme and include any document
which amends, supplements or replaces them.

 

1.4 Schedule The Schedules are part of this Agreement and have effect
accordingly and terms defined there and not in the main body of this Agreement
shall have the meaning given to them there.

 

- 4 -



--------------------------------------------------------------------------------

1.5 Alternative Clearing System References in this Agreement to Euroclear,
Euroclear France and/or Clearstream, Luxembourg shall, as the context so
permits, be deemed to include reference to any additional or alternative
clearing system approved by the relevant Issuer, the Guarantor and the Issuing
and Paying Agent.

 

1.6 Plurality Words denoting the singular shall include the plural and vice
versa.

 

2. APPOINTMENT OF THE AGENTS

 

2.1 The Issuers and the Guarantor hereby appoint Deutsche Bank AG, London
Branch, and Deutsche Bank AG, London Branch agrees to act as Issuing and Paying
Agent in respect of the Notes in accordance with the terms and conditions set
out herein.

 

2.2 The Issuing and Paying Agent shall have the powers and authorities granted
to and conferred upon it by this Agreement and such further powers and
authorities to act on behalf of the Issuers and the Guarantor that the Issuers
and the Guarantor may grant to it and as are reasonably acceptable to the
Issuing and Paying Agent.

 

2.3 The Issuers and the Guarantor agree that Notes may be completed, issued,
authenticated, delivered, kept and generally handled by the Issuing and Paying
Agent on the instructions of the relevant Issuer or the Guarantor in the manner
contemplated by this Agreement.

 

2.4 In the case of floating rate interest bearing and Index-Linked Notes, the
Issuing and Paying Agent agrees to make the determinations and carry out the
other duties ascribed to it as Calculation Agent pursuant to the Conditions of
such Notes (including, in the case of Index-Linked Notes, determining the
redemption amount of and/or, if applicable, the amount of interest payable on,
each such Note in accordance with the redemption calculation thereto) unless
(i) (in the case of Index-Linked Notes) the relevant Dealer has agreed with the
relevant Issuer or the Guarantor to act as Calculation Agent or (ii) (in any
case) the Issuing and Paying Agent has informed the relevant Issuer or the
Guarantor that it does not wish to be appointed as Calculation Agent within two
Business Days of having been so notified. The Calculation Agent shall as soon as
it has made its determination (and in any event, no later than the close of
business on the date on which the determination is made) notify the relevant
Issuer, the Guarantor and the Issuing and Paying Agent (if other than the
Calculation Agent) of the redemption amount and/or if applicable the amount of
interest so payable.

 

2.5 Any reference herein to the “Issuing and Paying Agent” or its “specified
office” shall be deemed to include such other agent or office of the Issuing and
Paying Agent (as the case may be) as may be appointed or specified from time to
time hereunder.

 

3. THE NOTES

 

3.1 Each Note issued hereunder shall be:

 

  (i) substantially in the relevant form scheduled hereto or, as the case may
be, such other form as may be agreed among the relevant Issuer, the Guarantor
and the Issuing and Paying Agent from time to time;

 

- 5 -



--------------------------------------------------------------------------------

  (ii) duly executed manually or in facsimile on behalf of the relevant Issuer
or the Guarantor, as the case may be; and

 

  (iii) authenticated manually or electronically by an authorised signatory of
the Issuing and Paying Agent.

 

3.2 The Issuers, failing whom the Guarantor, shall procure that a sufficient
quantity of executed but unauthenticated Notes are at all times available to the
Issuing and Paying Agent for the purpose of issue hereunder. The Issuing and
Paying Agent shall notify the relevant Issuer or the Guarantor, as the case may
be, forthwith on request of the quantity of Notes which are at the date of such
request held by it.

 

3.3 The Issuers or the Guarantor, as the case may be, may use the manual or
facsimile signature on any Note of any person who on the date of preparation or
printing of such Note was duly authorised to execute such Note on behalf of the
relevant Issuer or the Guarantor, as the case may be, notwithstanding that at
the date of issue of the relevant Note such person may for any reason (including
death) no longer be so authorised. Any Issuer or the Guarantor, as the case may
be, may change the name of any person whose manual or facsimile signature is to
appear on the Notes to bind such Issuer or the Guarantor, as the case may be, by
delivering to the Issuing and Paying Agent, no later than 30 days before the
first date on which there are to be issued Notes in respect of which such
replacement manual or facsimile signature is to be used, a copy of such
replacement signature in such form as the Issuing and Paying Agent may require.

 

3.4 In the event that a person who has signed any master Global Note or master
Definitive Note held by the Issuing and Paying Agent on behalf of an Issuer or
the Guarantor, as the case may be, ceases to be authorised, the Issuing and
Paying Agent shall (unless such Issuer or the Guarantor, as the case may be,
gives notice to the Issuing and Paying Agent that Notes signed by that person do
not constitute valid and binding obligations of such Issuer or the Guarantor, as
the case may be, or otherwise until replacements have been provided to the
Issuing and Paying Agent) continue to have authority to issue any such Notes
signed by that person and such Issuer, failing whom the Guarantor, hereby
warrants to the Issuing and Paying Agent that such Notes shall be valid and
binding obligations of such Issuer or the Guarantor, as the case may be.
Promptly upon such person ceasing to be authorised, the relevant Issuer, failing
whom the Guarantor, shall provide the Issuing and Paying Agent with replacement
master Notes and the Issuing and Paying Agent shall upon receipt of such
replacements, cancel and destroy the master Notes held by them which are signed
by such person and shall provide to such Issuer or the Guarantor, as the case
may be, a certificate of destruction in respect thereof specifying the master
Notes so cancelled and destroyed.

 

4. ISSUE OF NOTES

 

4.1

Preconditions to Issue The relevant Issuer, failing whom the Guarantor, shall
(i) in the case of Notes to be settled through Euroclear and/or Clearstream,
Luxembourg, by no later than 2.00 p.m. (London time) two Business Days prior to
the proposed Issue Date, (ii) 12.00 noon (London time) on the proposed Issue
Date (in the case of Sterling Definitive Notes); or (iii) in the case of Notes
denominated in euros to be settled through Euroclear France, by no later than
12.00 noon (Paris time) on the proposed Issue Date (or such later time or date
as may subsequently be agreed between the relevant Issuer, failing whom the
Guarantor, and the Issuing and Paying Agent) give

 

- 6 -



--------------------------------------------------------------------------------

 

to the Issuing and Paying Agent (by fax or through GPR) details of any Notes to
be issued by it under this Agreement and all such other information as the
Issuing and Paying Agent may require for it to carry out its functions as
contemplated by this clause 4.1 and the Issuing and Paying Agent shall thereupon
be authorised to complete a Global Note of the appropriate aggregate principal
amount of such Notes by inserting in the appropriate place on the face of each
Note, inter alia, the dates on which such Note shall be issued and shall mature
and otherwise completing and authenticating the same. For the purposes of this
clause 4.1, the Issuing and Paying Agent may, if it considers it appropriate in
the circumstances, treat a telephone communication from a person who it
reasonably believes to have been duly authorised by the relevant Issuer, failing
whom the Guarantor, as sufficient instructions and authority from such Issuer or
the Guarantor, as the case may be, to act in accordance with the provisions of
this clause 4.1, and such Issuer, failing whom the Guarantor, shall confirm such
communication in writing no later than the relevant time referred to above or by
such later time as may be agreed by the Issuer and the Issuing and Paying Agent.
For the avoidance of doubt, when treating a telephone communication as
sufficient instructions, the Issuing and Paying Agent shall continue to benefit
from all the protections afforded to it under this Agreement.

 

4.2 Notification If any such Notes as are mentioned in clause 4.1 (Preconditions
to Issue) are not to be issued on any Issue Date following the notification in
accordance with clause 4.1, the relevant Issuer, failing whom the Guarantor,
shall immediately notify the Issuing and Paying Agent (i) in the case of Notes
to be settled through Euroclear and/or Clearstream, Luxembourg, by no later than
4.00 p.m. (London time) two Business Days prior to such proposed Issue Date,
(ii) 12.00 noon (London time) on the proposed issue date (in the case of
Sterling Definitive Notes); or (iii) in the case of Notes to be settled through
Euroclear France, by no later than 12.00 noon (Paris time) on the proposed Issue
Date. Upon receipt of such notice the Issuing and Paying Agent shall not
thereafter issue or release the relevant Notes, but shall cancel and, unless
otherwise instructed by the relevant Issuer or the Guarantor, as the case may
be, destroy any relevant Note which has been duly completed by it for issue
(whether authenticated or not).

 

4.3

Issue of Definitive Notes and Global Notes Upon notification by telephone or fax
from the Dealer who has arranged to purchase or procure the purchase of Notes
from the relevant Issuer, failing whom the Guarantor, (such notification to be
received in sufficient time to enable delivery to be made as contemplated herein
and (i) in the case of Notes to be settled through Euroclear and/or Clearstream,
Luxembourg, by no later than 10.00 a.m. (London time) two Business Days prior to
the proposed Issue Date (ii) 12.00 noon (London time) on the proposed Issue Date
(in the case of Sterling Definitive Notes), or (iii) in the case of Notes
denominated in euros to be settled through Euroclear France, by no later than
12.00 noon (Paris time) on, the relevant Issue Date, or such later time as may
be agreed between the Issuing and Paying Agent and the relevant Dealer),
substantially in the form set out in Schedule A of this Agreement with respect
to Global Notes or in a form to be agreed upon from time to time by the relevant
Issuer and relevant Dealer with respect to Definitive Notes, that payment by it
to such Issuer or the Guarantor, as the case may be, of the purchase price of
any Note has been or will be duly made and (if applicable) of details of the
securities account hereinafter referred to, the Issuing and Paying Agent shall
deliver duly authenticated Notes (i) in the case of Notes to be cleared through
Euroclear and/or Clearstream, Luxembourg or any other clearing system other than
Euroclear France, deliver such Note on the Business Day immediately preceding
its issue date to or to the order of Euroclear and/or Clearstream, Luxembourg
(which may be by delivery to the Common

 

- 7 -



--------------------------------------------------------------------------------

 

Depositary) and/or such other clearing system, for credit on the issue date of
such Note to such securities account as shall have been notified to it; or
(ii) in the case of Notes to be cleared through Euroclear France, deliver such
Note by 1.30 p.m. (Paris time) on the proposed issue date to or to the order of
Euroclear France (which may be by delivery to the sub-depositary to the Common
Depositary) for credit on the issue date of such Note to such securities account
as shall have been notified to it; or (iii) if no such details are given, or, in
the case of Sterling Definitive Notes, make the same available on its issue date
for collection at its specified office in London. The foregoing obligation is
subject to the Issuing and Paying Agent not having received a notice in
accordance with the provisions of clause 4.2 (Notification).

 

4.4 Instructions to Clearing System The Issuing and Paying Agent shall (if
applicable) give instructions to the relevant clearing system to credit the
Notes to the Issuing and Paying Agent’s distribution account. Each Note credited
to the Issuing and Paying Agent’s distribution account with the relevant
clearing system following the delivery of the Notes in accordance with Clause
4.3 above shall be held to the order of the relevant Issuer or the Guarantor, as
the case may be, pending delivery to the relevant Dealer on a delivery against
payment basis in accordance with the normal procedures of the relevant clearing
system. The Issuing and Paying Agent shall on the issue date and against receipt
of funds from the relevant Dealer transfer the proceeds of issue to the relevant
Issuer or the Guarantor, as the case may be, to the relevant account notified by
such Issuer or the Guarantor, as the case may be, to the Issuing and Paying
Agent in accordance with Clause 4.1 above.

 

4.5 Defaulted Note If on the issue date the relevant Dealer does not pay the
subscription price due from it in respect of any Note (the “Defaulted Note”) and
as a result the Defaulted Note remains in the Issuing and Paying Agent’s
distribution account with the relevant clearing system after the issue date
(rather than being credited to the Dealer’s account against payment), the
Issuing and Paying Agent will continue to hold the Defaulted Note to the order
of the relevant Issuer or the Guarantor, as the case may be.

 

4.6 Delivery of Definitive Notes Each Issuer and the Guarantor, as the case may
be, hereby authorise and instruct the Issuing and Paying Agent to complete,
authenticate and deliver on its behalf Definitive Notes in accordance with the
terms of any Global Note presented to the Issuing and Paying Agent for exchange
in whole (but not in part only).

 

4.7 Prior Notice The Issuers, failing whom the Guarantor, will give at least 10
days’ prior written notice to the Issuing and Paying Agent of a change in the
Maximum Amount of Notes which may be issued under the Amended and Restated
Dealer Agreement.

 

4.8 Notification of Change of Appointment of Dealer The Issuers, failing whom
the Guarantor, will promptly notify the Issuing and Paying Agent of the
appointment, resignation, or termination of the appointment of any Dealer under
the Amended and Restated Dealer Agreement. If the notification is in respect of
the appointment of a new Dealer, the relevant Issuer, failing whom the
Guarantor, will notify the Issuing and Paying Agent two business days prior to
the issue of any Notes.

 

- 8 -



--------------------------------------------------------------------------------

4.9 Advance Payment If the Issuing and Paying Agent pays an amount (the
“Advance”) to an Issuer or the Guarantor, as the case may be, on the basis that
a payment (the “Payment”) has been, or will be, received from any Dealer or any
other person, and if the Payment has not been, or is not, received by the
Issuing and Paying Agent on the date the Issuing and Paying Agent pays the
Advance to such Issuer, such Issuer, failing whom the Guarantor, shall on demand
reimburse the Issuing and Paying Agent the Advance and pay interest thereon from
(and including) the date on which it is paid out to (but excluding) the earlier
of the date of reimbursement of the Advance in full or receipt by the Issuing
and Paying Agent of the Advance in full at the rate per annum equal to the cost
to the Issuing and Paying Agent of funding such Advance plus one percent per
annum as certified by the Issuing and Paying Agent to such Issuer or the
Guarantor, as the case may be. Such interest shall accrue daily. For the
avoidance of doubt, the Issuing and Paying Agent shall not be obliged to pay any
Advance to an Issuer or the Guarantor, as the case may be, if it has not
received confirmation satisfactory to it that it is to receive a Payment from
the relevant person.

 

4.10 Particulars of Notes To the extent such information is not available to the
relevant Issuer or the Guarantor, as the case may be, through GPR and upon the
request of such Issuer or the Guarantor, as the case may be, as soon as
practicable after the date of issue of any Notes, the Issuing and Paying Agent
shall deliver to such Issuer or the Guarantor, as the case may be, particulars
of (a) the number and aggregate principal amount of the Notes completed,
authenticated and delivered by it, or made available by it for collection, on
such date, (b) the issue date and the maturity date of such Notes and (c) the
series and serial numbers of all such Notes (if requested).

 

4.11 Notifications and Filings with Central Bank or Regulatory Authority The
Issuers, failing whom the Guarantor, hereby authorise and instruct the Issuing
and Paying Agent to make all necessary notifications to and filings with any
relevant central bank or regulatory authority, including the Bank of England (in
respect of Sterling Notes), and the Japanese Ministry of Finance (in respect of
Yen Notes).

 

4.12 Agent as Banker

 

  (a) The Issuing and Paying Agent shall be entitled to deal with moneys paid to
it under this Agreement in the same manner as other moneys paid to it as a
banker by its customers except that:

 

  (i) It shall not be entitled to exercise any lien, right of set off or similar
claim in respect thereof; and

 

  (ii) It shall not be liable to any person for interest on any sums held by it
under this Agreement

 

  (b) No money held by the Issuing and Paying Agent need be segregated except as
required by law.

 

5. PAYMENTS

 

5.1

Payment to Issuing and Paying Agent The relevant Issuer and the Guarantor
(jointly and severally) undertake in respect of each Note issued by such Issuer,
failing whom the Guarantor, to pay, in the currency in which such Note is
denominated, not later than 10.00 am in the

 

- 9 -



--------------------------------------------------------------------------------

 

jurisdiction in which the account is located on the maturity date (or by such
earlier time as may be determined by the Issuing and Paying Agent in accordance
with the final sentence of this Clause 5.1) or any relevant interest payment
date of each Note, an amount sufficient to pay the full amount payable on such
date by way of principal interest or otherwise in respect thereof:

 

  (a) in the case of Sterling Notes, by transfer of same day value Sterling
funds to such account of the Issuing and Paying Agent at such bank in London as
the Issuing and Paying Agent may from time to time designate for the purpose;

 

  (b) in the case of Euro Notes, by transfer of same day value Euro funds to
such account of the Issuing and Paying Agent as the Issuing and Paying Agent may
from time to time designate for the purpose; and

 

  (c) in the case of Notes denominated in any other currency, by transfer of
immediately available and freely transferable funds in such other currency to
such account of the Issuing and Paying Agent at such bank in the principal
financial centre for such other currency as the Issuing and Paying Agent may
from time to time designate for the purpose,

or, in each case, by such other form of transfer as may be agreed between such
Issuer, failing whom the Guarantor, and the Issuing and Paying Agent. If the
Issuing and Paying Agent determines in its absolute discretion that the payment
in accordance with this Clause 5.1 is required to be made earlier, it will
provide to the relevant Issuer or the Guarantor, as the case may be, not less
than 30 days prior notice in writing of such requirement.

 

5.2 Preadvice of Payment The relevant Issuer and/or the Guarantor shall ensure
that no later than 12.00 noon (local time) on the second Business Day preceding
the date on which any payment is to be made to the Issuing and Paying Agent
pursuant to clause 5.1 (Payment to the Issuing and Paying Agent), the Issuing
and Paying Agent shall receive confirmation that it has issued an irrevocable
instruction for payment of such amount to be made to the Issuing and Paying
Agent, to include confirmation of the relevant account details, the amount to be
paid and the value date for such payment.

 

5.3 Late Payment If the Issuing and Paying Agent has not received the full
amount payable in respect of any Note on its Maturity Date or the relevant
interest payment date but receives, or is satisfied that it will receive, the
full amount later, it may, in its sole discretion and in respect of which it is
under no obligation, as paying agent of the relevant Issuer or the Guarantor, as
the case may be, pay on behalf of such Issuer or the Guarantor, as the case may
be, on or after each due date for payment the amount due to be paid on surrender
or presentation of the Notes in accordance with their terms.

If the Issuing and Paying Agent makes such payment on behalf of an Issuer and/or
the Guarantor under this clause 5.3 at a time when it has not received payment
in full in respect of the relevant Notes in accordance with clause 5.1 (Payment
to the Issuing and Paying Agent) (the excess of the amounts so paid over the
amounts so received being the “Shortfall”), such Issuer and/or the Guarantor
shall be liable on demand by the Issuing and Paying Agent to pay to the Issuing
and Paying Agent the Shortfall plus interest (at a rate quoted at that time by
the Issuing and Paying Agent as its cost of funding the Shortfall (plus one per
cent. per annum) as certified by the Issuing and Paying Agent to such Issuer and
the Guarantor. Such interest shall accrue daily.

 

- 10 -



--------------------------------------------------------------------------------

5.4 Payments by the Issuing and Paying Agent

 

  (a) The Issuers and the Guarantor hereby authorise and direct the Issuing and
Paying Agent to make all payments on the Notes presented to the Issuing and
Paying Agent to the holder or holders of those Notes in accordance with the
Notes and this Agreement from the amount paid to it under Clause 5 (Payments).

 

  (b) The Issuing and Paying Agent undertakes to make such payments provided
that it has identified that it has previously received actual payment from an
Issuer and/or the Guarantor under clause 5.1 (Payment to the Issuing and Paying
Agent).

 

  (c) If for any reason the Issuing and Paying Agent considers that the amounts
to be received under Clause 5.1 (Payment to the Issuing and Paying Agent) will
be, or the amounts actually received are, insufficient to satisfy all claims in
respect of all payments the Issuing and Paying Agent shall not be obliged to pay
any such claims until it has received the full amount of all payments.

 

5.5 Partial Payment If at any time the Issuing and Paying Agent makes a partial
payment in respect of any Note presented to it, it shall (at the expense of the
relevant Issuer and/or the Guarantor) procure that a statement indicating the
date and amount of such payment is written or stamped on the face of such Note
and shall forthwith notify the relevant Issuer, or the Guarantor, as the case
may be, thereof.

 

5.6 Payments to holders of the Notes shall not be made to an address or a bank
account maintained within the United States or its possessions; the Notes may
not be presented for payment within the United States or its possessions; and
demand for payments under the Notes may not be made within the United States or
its possessions.

 

6. ISSUE OF REPLACEMENT NOTES

 

6.1 Replacement The Issuing and Paying Agent shall, on receipt of written
request, issue and authenticate any replacement Notes in place of Notes which
have been lost, stolen, mutilated, defaced or destroyed. The relevant Issuer,
failing whom the Guarantor, shall provide the Issuing and Paying Agent with
sufficient executed but uncompleted and unauthenticated Notes for such purpose.

 

6.2 Pre-conditions to Issue of Replacement Notes The Issuing and Paying Agent
shall not issue, complete or authenticate any replacement Note unless and until
the applicant therefor shall have:

 

  (a) paid such costs as may be incurred by the relevant Issuer, the Guarantor
and the Issuing and Paying Agent;

 

  (b) furnished such Issuer or the Guarantor, as the case may be, and the
Issuing and Paying Agent with the series number and denomination of any Note
lost or stolen along with such evidence and indemnity as such Issuer, the
Guarantor and the Issuing and Paying Agent may require; and

 

- 11 -



--------------------------------------------------------------------------------

  (c) surrendered any mutilated or defaced Notes.

Replacement Notes shall be delivered to Euroclear, Euroclear France or
Clearstream, Luxembourg as applicable for credit to such account as the
applicant may require or, at the option and expense of such applicant, to such
other account or in such other manner as such applicant may direct.

 

6.3 Cancellation The Issuing and Paying Agent shall cancel and, unless otherwise
instructed by the relevant Issuer or the Guarantor, as the case may be, destroy
any mutilated or defaced Notes replaced and shall inform such Issuer or the
Guarantor, as the case may be, and (if applicable) any other Agents of the
certificate numbers, denominations, Issue Dates and Maturity Dates of any
replacement Notes issued and the certificate numbers (if known), denominations,
Issue Dates and Maturity Dates of the replaced Notes and of the dates of their
cancellation and destruction.

 

6.4 Arrangements as to Replacements The relevant Issuer or the Guarantor, as the
case may be, may from time to time with the approval, where appropriate, of the
Issuing and Paying Agent (such approval not to be unreasonably withheld) make
arrangements as to the replacement of Notes which shall have been lost, stolen,
mutilated, defaced or destroyed, and the forms and evidence to be provided
(including (without limitation) arrangements as to evidence of title, costs,
delivery and indemnity). All such replacements will be made subject to such
arrangements.

 

7. CANCELLATION, DESTRUCTION, RECORDS AND SAFEKEEPING

 

7.1 Cancellation All Notes which mature and are paid in full shall be cancelled
forthwith by the Issuing and Paying Agent. The Issuing and Paying Agent shall,
unless the relevant Issuer or the Guarantor otherwise directs, destroy the
cancelled Notes, and as soon as reasonably practicable after each Maturity Date
if so requested, furnish such Issuer and the Guarantor with particulars of the
aggregate principal amount of the Notes which have been destroyed since the last
certification so furnished and the series and certificate numbers of all such
destroyed Notes.

 

7.2 Records The Issuing and Paying Agent shall keep and make available at all
reasonable times to the Issuers and the Guarantor a full and complete record of
all Notes and of their issue, payment, replacement, cancellation and destruction
and, in the case of Global Notes, their exchange for Definitive Notes but the
Issuing and Paying Agent shall have no liability for any failure to comply
herewith if the information required to be provided to it has not been provided
by the Issuers or the Guarantor.

 

7.3 Safekeeping The Issuing and Paying Agent shall maintain in safekeeping all
forms of Notes delivered to and held by it hereunder and shall ensure that the
same are only completed, authenticated and delivered or made available in
accordance with the terms hereof.

 

7.4 Inspection The Issuing and Paying Agent shall, upon reasonable prior notice,
make available for inspection during its normal office hours at its specified
office copies of this Agreement, the Guarantee and the Deed of Covenant. The
Deed of Covenant will be held by the Issuing and Paying Agent on behalf of the
persons having rights thereunder as provided therein.

 

- 12 -



--------------------------------------------------------------------------------

8. APPOINTMENT AND DUTIES OF THE CALCULATION AGENT

 

8.1 Appointment If a relevant Issuer, failing whom the Guarantor, issues Index
Linked Notes and such Issuer and the Guarantor appoint the Issuing and Paying
Agent as the Calculation Agent with respect thereto pursuant to Clause 2.6.2 of
the Amended and Restated Dealer Agreement, the Issuing and Paying Agent may
accept such appointment subject to the terms and conditions of this Clause 8.

 

8.2 General Duty If the Issuing and Paying Agent accepts its appointment as
Calculation Agent in relation to such Notes, then it agrees to comply with the
provisions of this Agreement and the relevant Notes. The Issuing and Paying
Agent acknowledges and agrees that it may be appointed as Calculation Agent in
respect of each issue of Index Linked Notes unless the Dealer (or one of the
Dealers) through whom such Notes are issued has agreed with the relevant Issuer
and the Guarantor to act as Calculation Agent or such Issuer and Guarantor
otherwise agrees to appoint another institution as Calculation Agent.

 

8.3 Redemption Amount The Calculation Agent shall in respect of each issue of
Index Linked Notes in relation to which it is appointed as such, determine the
redemption amount of, and/or, if applicable, the amount of interest payable on,
each Index Linked Note in accordance with the redemption calculation applicable
thereto. The Calculation Agent shall as soon as it has made its determination as
provided for in this Clause 8.3 above (and, in any event, no later than the
close of business on the date on which the determination is made) notify the
relevant Issuer, the Guarantor and the Issuing and Paying Agent (if other than
the Calculation Agent) of the redemption amount and/or, if applicable the amount
of interest so payable

 

9. FEES AND EXPENSES

 

9.1 Fees The Issuers and the Guarantor (jointly and severally) undertake to pay
such fees and expenses in respect of the Issuing and Paying Agent’s services
under this Agreement as are set out in a letter in the case of the Luxembourg
Issuer, dated May 8, 2006, and in the case of the Icelandic Issuer, of even date
herewith from the Issuing and Paying Agent to the Issuers and the Guarantor, and
countersigned by the Issuers and the Guarantor at the time and in accordance
with the manner stated therein.

 

9.2 Stamp, registration and other taxes and duties Each relevant Issuer and the
Guarantor (jointly and severally) undertake to pay all stamp, registration and
other taxes and duties (including any interest and penalties thereon or in
connection therewith) to which this Agreement or the issue of any Notes by such
Issuer may be subject.

 

9.3 Expenses Each Issuer and the Guarantor (jointly and severally) undertake to
pay on demand all out-of-pocket expenses (including without limitation legal,
advertising and postage expenses) properly incurred by the Agent in connection
with its services under this Agreement.

 

9.4 No deduction or withholding All payments by the Issuers and the Guarantor
under this clause shall be made free and clear of, and without withholding or
deduction for, any taxes, duties, assessments or governmental charges of
whatsoever nature imposed, levied, collected, withheld or assessed by any
government having power to tax, unless such withholding or deduction is required
by law. In that event, the relevant Issuer and the Guarantor shall pay such
additional amounts as will result in receipt by the Issuing and Paying Agent of
such amounts as would have been received by it if no such withholdings had been
required.

 

- 13 -



--------------------------------------------------------------------------------

10. INDEMNITY

 

10.1 By Issuers and Guarantor Each relevant Issuer and the Guarantor (jointly
and severally) shall indemnify the Issuing and Paying Agent for an amount equal
to any loss, liability, cost, tax (including stamp duty) claim, action, demand
or expense (including, but not limited to, all costs, charges and expenses paid
or incurred in disputing or defending any of the foregoing) that the Issuing and
Paying Agent or any of its directors, officers, employees, agents and
controlling persons may incur arising out of or in relation to or in connection
with its appointment or the exercise of its functions hereunder, except such as
may result from a breach by it of this Agreement or its own negligence, bad
faith or wilful default or that of its directors, officers, employees, agents or
controlling persons.

 

10.2 By Issuing and Paying Agent and the Calculation Agent The Issuing and
Paying Agent and the Calculation Agent shall severally indemnify each Issuer and
the Guarantor for an amount equal to any loss, liability, cost, tax (including
stamp duty) claim, action, demand or expense (including, but not limited to, all
costs, charges and expenses paid or incurred in disputing or defending any of
the foregoing) that an Issuer, the Guarantor or any of the directors, officers,
employees, agents and controlling persons of such Issuer or the Guarantor may
incur as a result of the breach by the Issuing and Paying Agent of this
Agreement or the Issuing and Paying Agent’s negligence, bad faith or wilful
default or that of its directors, officers, employees, agents or controlling
persons.

 

10.3 Survival The indemnities contained in this clause 10 shall survive the
termination or expiry of this Agreement.

 

11. LIMITATION OF LIABILITY

The Issuing and Paying Agent shall not be liable for any loss caused by events
beyond the Issuing and Paying Agent’s reasonable control including any
malfunction, interruption or error in the transmission of information caused by
any machine or systems or interception of communication facilities, abnormal
operating conditions or events of force majeure. Nothing in this Agreement
limits or excludes a party’s liability: (i) for fraud or wilful default; or
(ii) for death or personal injury caused by its negligence.

 

12. TERMS OF APPOINTMENT

 

12.1 Delivery of Documents Prior to the first issue of the Notes hereunder by an
Issuer, such Issuer and the Guarantor shall supply to the Issuing and Paying
Agent copies of all conditions precedent documents required to be delivered
pursuant to the Amended and Restated Dealer Agreement. Each Issuer and the
Guarantor shall provide the Issuing and Paying Agent with a copy of the
certified list of persons authorised to take action on behalf of such Issuer or
the Guarantor in connection with this Agreement and shall notify the Issuing and
Paying Agent immediately in writing if any such person ceases to be so
authorised or if any additional person becomes so authorised.

 

- 14 -



--------------------------------------------------------------------------------

12.2 No Agency or Trust The Issuing and Paying Agent shall act solely as agent
of the Issuers and the Guarantor and shall not have any obligation towards or
relationship of agency or trust with the holder of any Notes. The Issuing and
Paying Agent shall only be responsible for performance of the duties and
obligations imposed on it under this Agreement and the Conditions and shall have
no implied duties or obligations.

 

12.3 No Expense The Issuing and Paying Agent is not under any obligation to take
any action under this Agreement which may tend to involve it in any expense or
liability, the payment of which within a reasonable time is not, in its opinion,
assured to it.

 

12.4 Holder to be Treated as Owner Except as ordered by a court of competent
jurisdiction or as required by law, and notwithstanding any notice to the
contrary, the relevant Issuer, the Guarantor and the Issuing and Paying Agent
shall be entitled to treat the bearer or holder of any Note as the absolute
owner thereof for all purposes and shall not be required to obtain any proof
thereof or as to the identity of the bearer or holder.

 

12.5 Consultation The Issuing and Paying Agent may consult on any matter with
any legal or other professional advisers selected by it, who may be an employee
of or adviser to an Issuer or the Guarantor and the Issuing and Paying Agent
shall not be liable in respect of anything done, or omitted to be done, relating
to that matter in good faith in accordance with that adviser’s opinion. Each
Issuer and the Guarantor (jointly and severally) agree to reimburse the Issuing
and Paying Agent for all expenses incurred in connection with such legal or
other professional advisers.

 

12.6 Reliance on Documents The Issuing and Paying Agent shall not be liable in
respect of anything done or omitted to be done or suffered by it in reliance on
a Note, notice, direction, consent, certificate, affidavit, statement or other
document or information from any electronic or other source reasonably believed
by it to be genuine and to have been signed or otherwise given or disseminated
by the proper parties.

 

12.7 Purchase of Notes The Issuing and Paying Agent and its affiliates,
directors, officers, controlling persons and employees, whether or not acting
for itself, may become the owners of, or acquire, hold or dispose of any Note or
other security (or any interest therein) of any Issuer, the Guarantor or any
other person, with the same rights as any other owner or holder of such Notes or
other securities, and may enter into or be interested in any contract or
transaction with any such person, and may act on, or as depositary, trustee or
agent for, any committee or body of holders of securities of any such person, in
each case with the same rights as it would have had if it was not the Issuing
and Paying Agent hereunder and need not account for any profit resulting
therefrom; provided, however, that none of the Issuing and Paying Agent and its
affiliates, directors, officers, controlling persons, employees (and any person
on behalf of which any of the foregoing persons is acting) may acquire, hold or
dispose of any Notes (or any interest therein) if such person is a “United
States person,” as defined in Section 7701(a)(30) of the Internal Revenue Code
of 1986, as amended.

 

12.8 Each relevant Issuer and the Guarantor (jointly and severally) will pay all
stamp duties and other documentary taxes (including any penalties and interest),
if any, to which this Agreement or any Notes may be subject and will indemnify
and hold harmless the Issuing and Paying Agent on demand from all liabilities
arising from any failure to pay, or delay in paying, such duty or taxes.

 

- 15 -



--------------------------------------------------------------------------------

12.9 Agent shall not exercise any right of set-off or lien against the Issuers,
the Guarantor or any holder of any Note in respect of any moneys payable to or
by it under this Agreement.

 

13. CHANGES IN AGENT

 

13.1 Resignation The Issuing and Paying Agent may resign its appointment as the
agent of an Issuer and/or the Guarantor hereunder in relation to the Notes
issued by such Issuer by giving at least 30 days’ notice to that effect to such
Issuer and the Guarantor.

 

13.2 Appointment and Termination An Issuer and the Guarantor (acting together)
may at any time (and shall where necessary to comply with the provisions of any
Notes) appoint substitute or additional agents and/or terminate the appointment
of any Agent in relation to the Notes issued by such Issuer by giving to the
Issuing and Paying Agent and that Agent at least 30 days’ notice to that effect
and shall forthwith notify the other parties hereto thereof, whereupon the
substitute or additional agents shall, as applicable, thereafter have the same
rights and obligations as afforded to the Issuing and Paying Agent under this
Agreement.

 

13.3 Automatic Termination The appointment of the Issuing and Paying Agent or
any additional Agent appointed pursuant to clause 13.2 shall terminate forthwith
if any of the following events or circumstances occur or arise, namely:

 

  (a) such Agent is adjudged bankrupt or insolvent;

 

  (b) such Agent files a voluntary petition in bankruptcy or makes an assignment
for the benefit of its creditors or consents to the appointment of a receiver,
administrator or other similar official of all or any substantial part of its
property or admits in writing its inability to pay or meet its debts as they
mature or suspends payment thereof;

 

  (c) a resolution is passed or an order is made for the winding-up or
dissolution of such Agent;

 

  (d) a receiver, administrator or other similar official of such Agent or of
all or any substantial part of its property is appointed;

 

  (e) an order of any court is entered approving any petition filed by or
against such Agent under the provisions of any applicable bankruptcy or
insolvency law; or

 

  (f) any public officer takes charge or control of such Agent or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation.

In these circumstances the Issuers and the Guarantor will appoint a replacement
Agent and give notice of this appointment to the holder of any Note as soon as
practicable in accordance with the Conditions.

 

13.4 Condition to Resignation and Termination No resignation or (subject to
clause 13.3 (Automatic Termination)) termination of the appointment of the
Issuing and Paying Agent shall take effect until a new Issuing and Paying Agent
(which shall be any reputable and experienced bank or financial institution )
has been appointed.

 

- 16 -



--------------------------------------------------------------------------------

13.5 Appointment of Bank or Financial Institution If the Issuing and Paying
Agent gives notice of its resignation in accordance with clause 13.1
(Resignation), and a replacement Issuing and Paying Agent is required and by the
tenth day before the expiration of such notice such replacement has not been
appointed by the relevant Issuer and the Guarantor, then the Issuing and Paying
Agent may, itself, appoint on behalf of such Issuer and the Guarantor as its
replacement any reputable and experienced bank or financial institution.
Immediately following such appointment, such Agent shall give notice of such
appointment to the relevant Issuer and the Guarantor, whereupon the parties
hereto and such replacement agent shall thereafter have the same rights and
obligations among them as would have been the case had they then entered into an
agreement in the form mutatis mutandis of this Agreement.

 

13.6 Delivery of Documents Upon any resignation or revocation becoming effective
under this clause 13 (Changes in Agents), the Issuing and Paying Agent shall:

 

  (i) be released and discharged from its obligations under this Agreement (save
that it shall remain entitled to the benefit of and subject to and bound by the
provisions of clause 10 (Indemnity);

 

  (ii) in the case of the Issuing and Paying Agent, deliver to the relevant
Issuer and the Guarantor and to the successor Issuing and Paying Agent a copy,
certified as true and up-to-date by an officer of the Issuing and Paying Agent,
of the records maintained by it in accordance with clause 7 (Cancellation,
Destruction, Records, and Safekeeping); and

 

  (iii) forthwith (upon payment to it of any amount due to it in accordance with
Clause 9 (Fees and Expenses) and clause 10 (Indemnity) transfer all moneys and
documents (including any unissued Global Notes and Definitive Notes held by it
hereunder) to its successor in that capacity and, upon appropriate notice,
provide reasonable assistance to such successor for the discharge by it of its
duties and responsibilities hereunder.

 

13.7 Successor Corporations A corporation into which the Issuing and Paying
Agent may be merged or converted or with which it is consolidated that results
from a merger, conversion or consolidation to which it is a party or to which it
sells all or substantially all of its corporate trust assets shall, to the
extent permitted by applicable law, be the successor Issuing and Paying Agent
under this Agreement without any further formality. The Issuing and Paying Agent
concerned shall forthwith notify such an event to the Issuers and the Guarantor.

 

13.8 Change of Office If the Issuing and Paying Agent decides to change its
specified office in a city it shall promptly give notice to the Issuers and the
Guarantor (with a copy to other Agents if applicable) of the address of the new
specified office stating the date on which such change takes effect.

 

13.9 Benefit to Predecessor Upon the resignation or removal of the Issuing and
Paying Agent becoming effective, clause 10 (Indemnity) and clause 12 (Terms of
Appointment) shall continue to benefit the predecessor Issuing and Paying Agent
for any action taken or not taken by it while it was the Issuing and Paying
Agent under this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

13.10 Notices The relevant Issuer or the Guarantor shall give holders of Notes
at least 30 days’ notice of any proposed appointment, termination, resignation
or change under clause 13.1 (Resignation) through clause 13.5 (Appointment of
Bank or Financial Institution) and clause 13.8 (Change of Office) of which it is
aware and, as soon as practicable, notice of any succession under clause 13.7
(Successor Corporations) of which it is aware. Each Issuer or the Guarantor
shall give holders of Notes as soon as practicable, notice of any termination
under clause 13.3 (Automatic Termination) of which it is aware.

 

13.11 Publication The Issuing and Paying Agent will, at the direction and
expense of the Issuer and the Guarantor (jointly and severally) arrange for
publication of all notices to the holder of any Note issued by such Issuer on
behalf of such Issuer or the Guarantor. The Issuer or the Guarantor will provide
the Issuing and Paying Agent with details of any such notices at least 5
business days prior to the latest date on which such Issuer or Guarantor is to
give notice to the holder of any Note in accordance with the Conditions, or as
otherwise may be agreed between such Issuer, the Guarantor and the Issuing and
Paying Agent.

 

14. ADDITION OF NEW ISSUER

The Guarantor may, with the Issuing and Paying Agent’s prior consent, at any
time and from time to time add one or more new Issuers under this Agreement
provided that such new Issuer so notifies the Issuing and Paying Agent in
writing and provides to the Issuing and Paying Agent not less than fifteen
business days prior to the first issue of Notes by the new Issuer (a) a copy of
the written notice provided by the new Issuer and Guarantor to the Dealer or
Dealers, as the case may be, in accordance with Clause 7 of the Amended and
Restated Dealer Agreement; (b) a supplemental information memorandum; and
(c) the new Issuer’s written agreement to be bound by the terms of Amended and
Restated Dealer Agreement and this Agreement in form and substance satisfactory
to the Issuing and Paying Agent. The Guarantor shall procure that the new Issuer
shall comply with and discharge its obligations under the Amended and Restated
Dealer Agreement, this Agreement and the Notes issued by it.

 

15. MODIFICATION

This Agreement may only be amended by the parties hereto for the time being in
writing.

 

16. COUNTERPARTS

This Agreement may be executed in any number of counterparts and by the parties
hereto on different counterparts each of which when so executed and delivered
shall be an original but all the counterparts together shall constitute one and
the same agreement.

 

17. SEVERABILITY

If a provision of this Agreement is or becomes illegal, invalid or unenforceable
in any jurisdiction, that shall not affect:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

 

- 18 -



--------------------------------------------------------------------------------

  (b) the legality, validity or enforceability in other jurisdictions of that or
any other term of this Agreement.

 

18. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

19. GOVERNING LAW, SUBMISSION TO JURISDICTION AND AGENT FOR SERVICE OF PROCESS

 

19.1 Governing Law This Agreement is governed by, and shall be construed in
accordance with, English law.

 

19.2 Submission to Jurisdiction In relation to any legal action or proceedings
arising out of or in connection with this Agreement (“Proceedings”), the Issuers
and the Guarantor irrevocably submits to the jurisdiction of the High Court of
Justice in England and waives any objection to Proceedings in such courts
whether on the ground of venue or on the ground that the Proceedings have been
brought in an inconvenient forum. This submission is made for the benefit of the
Issuing and Paying Agent and shall not affect the right of the Issuing and
Paying Agent to take Proceedings in any other court of competent jurisdiction
nor shall the taking of Proceedings in one or more jurisdictions preclude the
Issuing and Paying Agent from taking Proceedings in any other jurisdiction
(whether concurrently or not).

 

19.3 Agent for Service of Process The Issuers and the Guarantor agree that
process in connection with Proceedings in the courts of England will be validly
served on it if served upon, Veeder-Root Finance Company at Hydrex House Garden
Road Richmond, Surrey TW9 4NR United Kingdom, Attention Keith Ward, Manager,
Corporate Finance or Phil Whitehead, Vice President as its agent to accept
service of process in any proceedings. If for any reason such agent shall cease
to be such agent for service of process or ceases to maintain an office in
Surrey, the Issuers, failing whom the Guarantor, shall forthwith appoint a
substitute agent for service of process in England and deliver to the Issuing
and Paying Agent a copy of the new agent’s acceptance of that appointment within
30 days. Nothing in this Agreement shall affect the right to serve process in
any other manner permitted by law.

 

20. NOTICES

 

20.1 Method Each communication under this Agreement shall be made in the English
language or shall be accompanied by a certified English translation and shall be
made by fax, letter, or GPR. Each communication or document to be delivered by
fax or by letter to any party under this Agreement shall be sent to that party
at the fax number or address, and marked for the attention of the person (if
any), from time to time designated by that party to the Issuing and Paying Agent
(or, in the case of the Issuing and Paying Agent, by it to each other party) for
the purpose of this Agreement. The initial telephone number, fax number, address
and person so designated by the parties to this Agreement are set out on the
signatory page hereto.

 

- 19 -



--------------------------------------------------------------------------------

20.2 Deemed Receipt Any communication from any party to any other party under
this Agreement shall be effective (if by fax), when good receipt is confirmed by
the recipient following enquiry by the sender and (if by letter) when delivered,
except that a communication received outside normal business hours shall be
deemed to be received on the next business day in the city in which the
recipient is located.

This Agreement has been entered into on the date stated at the beginning.

 

- 20 -



--------------------------------------------------------------------------------

SIGNATORIES

The Luxembourg Issuer

 

DANAHER EUROPEAN FINANCE S.A. By:   /s/ Frank T. McFaden Name:   Frank T.
McFaden Title:   Director

 

Address:    23,avenue Monterey    L-2086 Luxembourg    Luxembourg Telephone:   
+352 46 61 11 37 53 Fax:    +352 46 61 11 37 10 Contact:    Director

With a copy to:

 

Address:    2099 Pennsylvania Avenue, N.W.    12th Floor    Washington, D.C.
20006 Telephone:    (202) 828 0850 Fax:    (202) 828 0860 Attention:    Vice
President and Treasurer

(The rest of page intentionally left blank)

 

- 21 -



--------------------------------------------------------------------------------

The Icelandic Issuer

 

DANAHER EUROPEAN FINANCE COMPANY EHF By:   /s/ Frank T. McFaden Name:   Frank T.
McFaden Title:   Director

 

Address:    Storhofdi 23    Reykjavik, 110, Iceland Telephone:    +354 580 3450
Fax:    +1 202 828 0860 Contact:    The Treasurer

With a copy to:

 

Address:    2099 Pennsylvania Avenue, N.W.    12th Floor    Washington, D.C.
20006 Telephone:    (202) 828 0850 Fax:    (202) 828 0860 Attention:    Vice
President and Treasurer

The U.S. Issuer and Guarantor of the Luxembourg Issuer and Icelandic Issuer

 

DANAHER CORPORATION By:   /s/ Frank T. McFaden Name:   Frank T. McFaden Title:  
Vice President & Treasurer

 

Address:    2099 Pennsylvania Avenue, N.W.    12th Floor    Washington, D.C.
20006 Telephone:    (202) 828 0850 Fax:    (202) 828 0860 Electronic Mail:   
Attention:    Vice President and Treasurer

 

- 22 -



--------------------------------------------------------------------------------

The Issuing and Paying Agent

 

DEUTSCHE BANK AG, LONDON BRANCH     DEUTSCHE BANK AG, LONDON BRANCH By:   /s/
Alan Corderoy     By:   /s/ R. Bebb Name:   Alan Corderoy     Name:   R. Bebb
Title:   Vice President     Title:   Vice President

 

Address:    Winchester House    1 Great Winchester Street    London EC2N 2DB
Fax:    +44 20 7547 5782 Attention:    Trust & Securities Services

 

- 23 -



--------------------------------------------------------------------------------

Schedule A

FORM OF MULTICURRENCY GLOBAL NOTE

Set out below is the form of multicurrency global note for the Programme. Forms
of multicurrency and sterling definitive note are available upon request from
the Issue and Paying Agent, upon reasonable notice.

The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”) and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons. Terms
used in this paragraph have the meanings given to them by Regulation S under the
Securities Act.

Any United States person who holds this note or any Note covered hereby will be
subject to limitations under the United States income tax laws, including the
limitations provided in sections 165(j) and 1287(a) of the United States
Internal Revenue Code of 1986, as amended (the “Code”). By accepting this Note
or any Note covered hereby, the holder represents and warrants that it is not a
United States person (other than an exempt recipient described in section
6049(b)(4) of the Code and regulations thereunder) and that is not acting for or
on behalf of a United States person (other than an exempt recipient described in
section 6049(b)(4) of the Code and regulations thereunder). Terms used in this
paragraph have the meanings given to them by the applicable provisions of the
Code and the regulations thereunder.

[DANAHER EUROPEAN FINANCE S.A.] / [DANAHER EUROPEAN FINANCE COMPANY

EHF] / [DANAHER CORPORATION]

(incorporated under the laws of [Luxembourg]/[Iceland]/[the State of Delaware])

[guaranteed by

DANAHER CORPORATION

(incorporated under the laws of the State of Delaware)]1

 

No: ______________________________________    Series No.:
_____________________________________ Issued in London on:
________________________    Maturity Date: __________________________________
Specified Currency: _________________________    Denomination:
__________________________________ Nominal Amount: ___________________________
   Reference Rate: LIBOR/EURIBOR2 (words and figures if a Sterling Note)   
Calculation Agent:3__________________________    Fixed Interest Rate:4
_______________%per annum    Margin:5 _____________________________________%
Calculation Agent:6 __________________________    Interest Payment Dates:6
__________________________ (Interest)   

 

1. For value received, [DANAHER EUROPEAN FINANCE S.A.]/[DANAHER EUROPEAN FINANCE
COMPANY EHF]/[DANAHER CORPORATION] (the “Issuer”) promises to pay to the bearer
of this Global Note on the above-mentioned Maturity Date:

 

 

1

Delete if the Issuer is Danaher Corporation.

2

Delete as appropriate. The reference rate will be LIBOR unless this Global Note
is denominated in euro and the Issuer and the relevant Dealer agree that the
reference rate should be EURIBOR.

3

Complete for index-linked Notes only.

4

Complete for fixed rate interest bearing Notes only.

5

Complete for floating rate interest bearing Notes only.

6

Complete for floating rate interest bearing Notes only.

6

Complete for interest bearing Notes.

 

- 24 -



--------------------------------------------------------------------------------

  (a) the above-mentioned Nominal Amount; or

 

  (b) if this Global Note is index-linked, an amount (representing either
principal or interest) to be calculated by the Calculation Agent named above, in
accordance with the redemption or interest calculation, a copy of which is
attached to this Global Note and/or is available for inspection at the offices
of the Issuing and Paying Agent referred to below,

together with interest thereon at the rate and at the times (if any) specified
herein.

All such payments shall be made in accordance with a second amended and restated
issuing and paying agency agreement dated 23 May 2007 among the Issuer, [Danaher
European Finance S.A./Danaher European Finance Company ehf/Danaher Corporation]
and the issuing and paying agent referred to therein, a copy of which is
available for inspection at the offices of Deutsche Bank AG, London Branch (as
further amended, supplemented and/or restated from time to time, the “Issuing
and Paying Agent”) at Winchester House, 1 Great Winchester Street, London EC2N
2DB, and subject to and in accordance with the terms and conditions set forth
below. All such payments shall be made upon presentation and surrender of this
Global Note at the offices of the Issuing and Paying Agent referred to above by
transfer to an account denominated in the above-mentioned Specified Currency
maintained by the bearer in the principal financial centre in the country of
that currency or, in the case of a Global Note denominated in euro, by euro
cheque drawn on, or by transfer to a euro account (or any other account to which
euro may be credited or transferred) maintained by the payee with, a bank in the
principal financial centre of any member state of the European Union. If
European Council Directive 2003/48/EC or any other Directive implementing the
conclusions of the ECOFIN Council meeting of 26-27 November 2000 is brought into
force, the Issuer [and the Guarantor] will ensure that [they/it] maintain[s] an
issuing and paying agent in a member state of the European Union that will not
be obliged to withhold or deduct tax pursuant to such Directive or any law
implementing or complying with, or introduced to conform to, such Directive.
Notwithstanding the foregoing, payments to the bearer of this Global Note shall
not be made to an address or a bank account maintained within the United States
or its possessions, the Notes may not be presented for payment within the United
States or its possessions, and demand for payments under the Notes may not be
made within the United States or its possessions.

 

2. This Global Note is issued in representation of an issue of Notes in the
above-mentioned aggregate Nominal Amount.

 

3. All payments in respect of this Global Note by or on behalf of the Issuer
shall be made without set-off, counterclaim, fees, liabilities or similar
deductions and free and clear of, and without deduction or withholding for or on
account of, taxes, levies, duties, assessments or charges of any nature now or
hereafter imposed, levied, collected, withheld or assessed by or on behalf of
the [jurisdiction of the Issuer or] the United States or any political
subdivision or taxing authority [of/thereof] or [in any of the
foregoing/therein] (“Taxes”). If the Issuer or any agent thereof is required by
law or regulation to make any deduction or withholding for or on account of
Taxes, the Issuer shall, to the extent permitted by applicable law or
regulation, pay such additional amounts as shall be necessary in order that the
net amounts received by the bearer of this Global Note after such deduction or
withholding shall equal the amount which would have been receivable hereunder in
the absence of such deduction or withholding, except that no such additional
amounts shall be payable where this Global Note is presented for payment:

 

  (a) by or on behalf of a holder which is liable to such Taxes by reason of its
having some connection with the jurisdiction imposing the Taxes other than the
mere holding of this Global Note; or

 

- 25 -



--------------------------------------------------------------------------------

  (b) where such deduction or withholding is imposed on a payment to an
individual and is required to be made pursuant to the European Council Directive
2003/48/EC or any other Directive implementing the conclusions of the ECOFIN
Council meeting of 26-27 November 2000 or any law implementing or complying
with, or introduced in order to conform to, such Directive; or

 

  (c) by or on behalf of a holder who would have been able to avoid such
withholding or deduction by presenting this Global Note to another issuing and
paying agent in a member state of the European Union; or

 

  (d) more than 15 days after the Maturity Date or, if applicable, the relevant
Interest Payment Date or (in either case) the date on which payment hereof is
duly provided for, whichever occurs later, except to the extent that the holder
would have been entitled to such additional amounts if it had presented this
Global Note on the last day of such period of 15 days.

 

4. The payment obligation of the Issuer represented by this Global Note
constitutes and at all times shall constitute a direct and unsecured obligation
of the Issuer ranking at least pari passu with all present and future unsecured
and unsubordinated indebtedness of the Issuer other than obligations preferred
by mandatory provisions of law.

 

5. If the Maturity Date or, if applicable, the relevant Interest Payment Date is
not a Payment Business Day (as defined herein) payment in respect hereof will
not be made and credit or transfer instructions shall not be given until the
next following Payment Business Day (provided that, if such postponed payment
would have the effect of extending the tenor of the relevant Note to more than
183 days, payment will be made and credit and transfer instructions will be
given, on the immediately preceding Payment Business Day) and the bearer of this
Global Note shall not be entitled to any adjustment to interest or other sums in
respect of such postponed payment.

As used in this Global Note:

“Payment Business Day” means any day other than a Saturday or Sunday which is
both (A) a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in the relevant place of presentation,
and (B) either (i) if the above-mentioned Specified Currency is any currency
other than euro, a day on which commercial banks and foreign exchange markets
settle payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in both London and the principal
financial centre of the country of the relevant Specified Currency (which, if
the Specified Currency is Australian dollars, shall be Sydney) or (ii) if the
above-mentioned Specified Currency is euro, a day which is a TARGET Business
Day; and “TARGET Business Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) System, or any successor
thereto, is operating credit or transfer instructions in respect of payments in
euro.

 

- 26 -



--------------------------------------------------------------------------------

6. This Global Note is negotiable and, accordingly, title hereto shall pass by
delivery and the bearer shall be treated as being absolutely entitled to receive
payment upon due presentation hereof (notwithstanding any notation of ownership
or other writing thereon or notice of any previous loss or theft thereof).

 

7. This Global Note is issued in respect of an issue of Notes of the Issuer and
is exchangeable in whole (but not in part only) for duly executed and
authenticated bearer Notes in definitive form (whether before, on or, subject as
provided below, after the Maturity Date):

 

  (a) if the clearing system(s) in which this Global Note is held at the
relevant time is closed for a continuous period of 14 days or more (other than
by reason of weekends or public holidays or announces an intention permanently
to cease business or does in fact do so); or

 

  (b) if default is made in the payment of any amount payable in respect of this
Global Note; or

 

  (c) upon request of the bearer of this Global Note or a holder of an interest
in this Global Note.

Upon, or in the case of (c) above within 10 days after, presentation and
surrender of this Global Note during normal business hours to the Issuer at the
offices of the Issuing and Paying Agent (or to any other person or at any other
office outside the United States as may be designated in writing by the Issuer
to the bearer), the Issuing and Paying Agent shall authenticate and deliver, in
exchange for this Global Note, bearer definitive notes denominated in the
above-mentioned Specified Currency in an aggregate nominal amount equal to the
Nominal Amount of this Global Note.

 

8. If, upon any such default and following such surrender, definitive Notes are
not issued in full exchange for this Global Note before 5.00 p.m. (London time)
on the thirtieth day after surrender, this Global Note (including the obligation
hereunder to issue definitive notes) will become void and the bearer will have
no further rights under this Global Note (but without prejudice to the rights
which the bearer or any other person may have under a Deed of Covenant dated [8
May 2006]/[1 September 2006]/[23 May 2007], entered into by the Issuer).

 

9. [This Global Note has the benefit of a guarantee issued by DANAHER
CORPORATION on [8 May 2006]/[1 September 2006], copies of which are available
for inspection during normal business hours at the office of the Issuing and
Paying Agent referred to above.]

 

10. If this is an interest bearing Global Note, then:

 

  (a) notwithstanding the provisions of paragraph 1 above, if any payment of
interest in respect of this Global Note falling due for payment prior to the
above-mentioned Maturity Date remains unpaid on the fifteenth day after falling
so due, the amount referred to in part (a) or (b) (as the case may be) of
paragraph 1 shall be payable on such fifteenth day; and

 

  (b) upon each payment of interest (if any) prior to the Maturity Date in
respect of this Global Note, the Schedule hereto shall be duly completed by the
Issuing and Paying Agent to reflect such payment.

 

- 27 -



--------------------------------------------------------------------------------

  (c) if no Interest Payment Dates are specified on the face of the Global Note,
the Interest Payment Date shall be the Maturity Date.

 

11. If this is a fixed rate interest bearing Global Note, interest shall be
calculated on the Nominal Amount as follows:

 

  (a) interest shall be payable on the Nominal Amount in respect of each
successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrears on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 360
days or, if this Global Note is denominated in Sterling, 365 days at the
above-mentioned Fixed Interest Rate with the resulting figure being rounded to
the nearest amount of the above-mentioned Specified Currency which is available
as legal tender in the country or countries (in the case of the euro) of the
Specified Currency (with halves being rounded upwards); and

 

  (b) the period beginning on the Issue Date and ending on the first Interest
Payment Date and each successive period beginning on an Interest Payment Date
and ending on the next succeeding Interest Payment Date is an “Interest Period”
for the purposes of this paragraph.

 

12. If this is a floating rate interest bearing Global Note, interest shall be
calculated on the Nominal Amount as follows:

 

  (a) in the case of a Global Note which specifies LIBOR as the Reference Rate
on its face, the Rate of Interest will be the aggregate of LIBOR and the
above-mentioned Margin (if any) above or below LIBOR. Interest shall be payable
on the Nominal Amount in respect of each successive Interest Period (as defined
below) from the Issue Date to the Maturity Date only, in arrears on the relevant
Interest Payment Date, on the basis of the actual number of days in such
Interest Period and a year of 360 days or, if this Global Note is denominated in
Sterling, 365 days.

As used in this Global Note:

“LIBOR” shall be equal to the rate defined as “LIBOR-BBA” in respect of the
above-mentioned Specified Currency (as defined in the 2000 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc., as
amended, updated or replaced as at the date of this Global Note, (the “ISDA
Definitions”)) as at 11.00 a.m. (London time) or as near thereto as practicable
on the second London Banking Day before the first day of the relevant Interest
Period *[or, if this Global Note is denominated in Sterling, on the first day
thereof] (a “LIBOR Interest Determination Date”), as if the Reset Date (as
defined in the ISDA Definitions) were the first day of such Interest Period and
the Designated Maturity (as defined in the ISDA Definitions) were the number of
months specified on the face of this Note in relation to the Reference Rate; and
“London Banking Day” shall mean a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London;

 

  (b)

in the case of a Global Note which specifies EURIBOR as the Reference Rate on
its face, the Rate of Interest will be the aggregate of EURIBOR and the
above-mentioned Margin (if any) above or below EURIBOR. Interest shall be
payable on the Nominal Amount in respect of

 

- 28 -



--------------------------------------------------------------------------------

 

each successive Interest Period (as defined below) from the Issue Date to the
Maturity Date only, in arrears on the relevant Interest Payment Date, on the
basis of the actual number of days in such Interest Period and a year of 360
days.

As used in this Global Note, “EURIBOR” shall be equal to EUR-EURIBOR-Telerate
(as defined in the ISDA Definitions) as at 11.00 a.m. (Brussels time) or as near
thereto as practicable on the second TARGET Business Day before the first day of
the relevant Interest Period (a “EURIBOR Interest Determination Date”);

 

  (c) the Calculation Agent will, as soon as practicable after 11.00 a.m.
(London time) on each LIBOR Interest Determination Date or 11.00 a.m. (Brussels
time) on each EURIBOR Interest Determination Date (as the case may be),
determine the Rate of Interest and calculate the amount of interest payable (the
“Amount of Interest”) for the relevant Interest Period. “Rate of Interest” means
(A) if the Reference Rate is EURIBOR, the rate which is determined in accordance
with the provisions of paragraph 12(b), and (B) in any other case, the rate
which is determined in accordance with the provisions of paragraph 12(a). The
Amount of Interest shall be calculated by applying the Rate of Interest to the
Nominal Amount of one Note of each denomination, multiplying such product by the
actual number of days in the Interest Period concerned divided by 360 or, if
this Global Note is denominated in Sterling, by 365 and rounding the resulting
figure to the nearest amount of the above-mentioned Specified Currency which is
available as legal tender in the country or countries (in the case of the euro)
of the Specified Currency (with halves being rounded upwards). The determination
of the Rate of Interest and the Amount of Interest by the Calculation Agent
named above shall (in the absence of manifest error) be final and binding upon
all parties;

 

  (d) a certificate of the Calculation Agent as to the Rate of Interest payable
hereon for any Interest Period shall be conclusive and binding as between the
Issuer and the bearer hereof;

 

  (e) the period beginning on the Issue Date and ending on the first Interest
Payment Date and each successive period beginning on an Interest Payment Date
and ending on the next succeeding Interest Payment Date is called an “Interest
Period” for the purposes of this paragraph 12; and

 

  (f) the Issuer will procure that a notice specifying the Rate of Interest
payable in respect of each Interest Period be published as soon as practicable
after the determination of the Rate of Interest. Such notice will be delivered
to the clearing system(s) in which this Global Note is held at the relevant time
or, if this Global Note has been exchanged for bearer definitive Notes pursuant
to paragraph 7, will be published in a leading English language daily newspaper
published in London (which is expected to be the Financial Times).

 

13. Instructions for payment must be received at the offices of the Issuing and
Paying Agent referred to above together with this Global Note as follows:

 

  (a) if this Global Note is denominated in Australian dollars, New Zealand
dollars, Hong Kong dollars or Japanese Yen, at least two Business Days prior to
the relevant payment date;

 

- 29 -



--------------------------------------------------------------------------------

  (b) if this Global Note is denominated in United States dollars, Canadian
dollars or Sterling, on or prior to the relevant payment date; and

 

  (c) in all other cases, at least one Business Day prior to the relevant
payment date.

As used in this paragraph, “Business Day” means:

 

  (i) a day other than a Saturday or Sunday on which commercial banks are open
for general business (including dealings in foreign exchange and foreign
currency deposits) in London; and

 

  (ii) in the case of payments in euro, a TARGET Business Day and, in all other
cases, a day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits) in the principal
financial centre in the country of the above-mentioned Specified Currency.

 

14. This Global Note shall not be validly issued unless manually authenticated
by Deutsche Bank AG, London Branch as Issuing and Paying Agent.

 

15. This Global Note and all matters arising from or connected with it are
governed by, and shall be construed in accordance with, English law.

 

16. (a) English courts: The courts of England have exclusive jurisdiction to
settle any dispute (a “Dispute”) arising from or connected with this Global
Note.

 

  (b) Appropriate forum: The Issuer agrees that the courts of England are the
most appropriate and convenient courts to settle any Dispute and, accordingly,
that it will not argue to the contrary.

 

  (c) Rights of the bearer to take proceedings outside England:
Sub-paragraph 16(a) (English courts) is for the benefit of the bearer only. As a
result, nothing in this paragraph 16 prevents the bearer from taking proceedings
relating to a Dispute (“Proceedings”) in any other courts with jurisdiction. To
the extent allowed by law, the bearer may take concurrent Proceedings in any
number of jurisdictions.

 

  (d) Process agent: The Issuer agrees that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to Veeder-Root Finance
Company at Hydrex House Garden Road Richmond, Surrey TW9 4NR United Kingdom or,
if different, its registered office for the time being or at any address of the
Issuer in Great Britain at which process may be served on it in accordance with
Part XXIII of the Companies Act 1985. If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuer, the
Issuer shall, on the written demand of the bearer addressed to the Issuer and
delivered to the Issuer or to the Specified Office of the Issuing and Paying
Agent appoint a further person in England to accept service of process on its
behalf and, failing such appointment within 15 days, the bearer shall be
entitled to appoint such a person by written notice addressed to the Issuer and
delivered to the Issuer or to the Specified Office of the Issuing and Paying
Agent. Nothing in this sub-paragraph shall affect the right of the bearer to
serve process in any other manner permitted by law. This sub-paragraph applies
to Proceedings in England and to Proceedings elsewhere.

 

- 30 -



--------------------------------------------------------------------------------

17. No person shall have any right to enforce any provision of this Note under
the Contracts (Rights of Third Parties) Act 1999.

 

AUTHENTICATED by

DEUTSCHE BANK AG, LONDON BRANCH

without recourse, warranty or liability and for authentication purposes only

   

Signed on behalf of:

[DANAHER EUROPEAN FINANCE S.A.]/[DANAHER EUROPEAN FINANCE COMPANY EHF]/[DANAHER
CORPORATION]

By:         By:       (Authorised Signatory)       (Authorised Signatory)

 

- 31 -